Title: To James Madison from John Lamson, 24 August 1802
From: Lamson, John
To: Madison, James


					
						Respected Sir
						Trieste 24th. August 1802
					
					Since my last of the 22d. May some events have taken place which appear to threaten the 

total annihilation of our commerce in these seas. Unless speedily counteracted.  Persuaded 

however that you will have received this information long before this can reach you from the Agents 

of our Goverment whose situation affords them opportiunities of communication more frequent 

and easy, I shall do no more than mention them without entering into the particulars.  (They are) the 

declration of war by the Emperor of Morrocco; the Menacing attitude of the other powers of Barbary 

against the United States and the capture of the Brig Franklin of Philadelphia Capt. Andrew Morris by 

the Tripolins; this Unfortunate Capt. and his Ships company Nine in all, having been sent from Bizerte; 

(where the Vessell and cargo was put up at Auction) to Tripoli as Slaves.  Beleiving as I do, that the 

Goverment of the United States duly appretiates the Liberty of their Citizens, and the importance of 

enjoying a free trade; no observations that I can possibly make will be necessary to recommend to their 

attention, the relief and protection of the one and the other.  It is to be hoped that the time will come 

when these daring invaders of the rights of man will be Severely chastised, which perhaps would be no 

difficult task if it did not militate with the policy of European courts.
					As the commerce of this country with their own Ships is allmost entirely confined to the 

Levant and Medeteranean seas they depend wholly upon foreigners for their supplies of East and West 

India produce of which there is an immense consumption.  As it is probable that the Americans can 

build and navigate their Ships, cheaper than any other people, and from the naturall activity and 

enterprize of their navigators, perform their voyages generally in much less time. By these means they 

might supply these marketts cheaper than any other Nation, and would allways be entitled to the 

preference  If therefore the Navigation of the Medeteranean could be free’d from its present 

embarassments, I think they might employ a portion of their shipping in this trade to very good 

account, especially when the advantage of return cargos is taken into consideration.
					In a former letter I took the liberty to Sollicit the Agency for the  United States, should one be 

thought necessary for the  and hope to be excused the repeating this request.
					The last of your instructions that I have received was under date of 1st. August 1801 a 

circular adressed to the consuls and Agents of the United States.  Permit me to recommend the 

forwarding your Communications by the way of London as the most expeditious and certain.  I have the 

honor to be, Sir with the greatest respect, Your most obedient and very Humble Servant
					
						John Lamson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
